435 F.2d 156
Octave G. BROWNE et al., Plaintiffs-Appellants,v.The DEPARTMENT OF HIGHWAYS OF the STATE OF LOUISIANA et al.,Defendants-Appellees.
No. 30284 Summary Calendar.**Rule 18, 5th Cir.; See Isbell Enterprises, Inc.v.Citizens Casualty Co. of New York, et al., 5th Cir., 1970,

431 F.2d 409.
United States Court of Appeals, Fifth Circuit.
Nov. 23, 1970, Rehearing Denied and Rehearing En Banc DeniedJan. 8, 1971.
Edward Donald Moseley, J. Burton LeBlanc, Jules B. LeBlanc, III, Baton Rouge, La., Leo J. Berggreen, St. Gabriel, La., for plaintiffs-appellants.
Charles William Roberts, Kenneth C. DeJean, Sp. Counsel, Attorney General's Office, Baton Rouge, La., for defendants-appellees.
Appeal from the United States District Court for the Eastern District of Louisiana; E. Gordon West, District Judge.
Before WISDOM, COLEMAN, and SIMPSON, Circuit Judges.
PER CURIAM:

Affirmed.  See Local Rule 21.1  See

1
also State Department of Highways v. Browne, 224 So.2d 51 (La.Ct.App., 1969) writ denied, 254 La. 786, 226 So.2d 773 (1969).


2
ON PETITION FOR REHEARING AND PETITION FOR REHEARING EN BANC


3
The Petition for Rehearing is denied and no member of this panel nor Judge in regular active service on the Court having requested that the Court be polled on rehearing en banc, (Rule 35 Federal Rules of Appellate Procedure; Local Fifth Circuit Rule 12) the Petition for Rehearing En Banc is denied.



1
 See NLRB v. Amalgamated Clothing Workers of America, 430 F.2d 966 (5th Cir. 1970)